Derbigny, J.
delivered the opinion of the court. This suit is brought on an order from the defendant, requiring a person, supposed to be his debtor, to *715pay to the plaintiffs a sum of two thousand dollars which the acknowleges to owe to the plaintiffs, in part payment of a larger sum. The order is not negotiable, so that it cannot be considered as a bill of exchange. It fixes no particular time, at which payment was to be demanded, and the defendant has agreed to be responsible for it, if the sum was not already paid by the drawee to the plaintiffs ’ ancestor. The drawee has refused to pay, and the plaintiffs now demand payment from the drawer.
West’n District.
September, 1820.
Thomas for the plaintiffs, Bullard for the defendant.
The objections raised by the defendant, as to the supposed laches of the plaintiffs, in giving him notice of non-payment, are not applicable to a case of this nature. The district court was correct in according judgment against him.
It is therefore, ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.